Citation Nr: 1105659	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to July 
1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a February 2007 decision, the Board denied service connection 
for PTSD. Thereafter, the appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  The 
appellant's representative and VA General Counsel filed a joint 
motion for vacatur and remand.  By an order in February 2008, the 
Court granted the joint motion and remanded this issue to the 
Board for further action. 

In July 2008 and October 2009, the Board remanded this issue for 
further development.


FINDINGS OF FACT

1.  The appellant did not engage in combat.

2.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW


PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
September 2003, March 2006 and October 2008.  The March 2006 
letter provided the appellant with information concerning how VA 
establishes disability ratings and effective dates.  

Although the notices were provided to the appellant both before 
and after the initial adjudication, the appellant has not been 
prejudiced thereby.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only has 
the appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, but the actions taken by VA have essentially cured 
the error in the timing of notice. Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available treatment records 
have been obtained. 

The Board acknowledges that the appellant has not been afforded a 
VA examination in relation to his claim for entitlement to 
service connection.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no showing of a verified stressor.  
Furthermore, as will be explained below, there is also no 
persuasive evidence that the appellant's PTSD is related to 
service.  In reaching this conclusion, the appellant's own lay 
statements were considered, but as will be explained in the body 
of this decision, such statements do not credibly establish a 
nexus between his PTSD to service.  For these reasons, the 
evidence does not indicate that the appellant's PTSD is 
attributable to service such as to require an examination, even 
under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop 
a disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"- the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App 
128 (1997).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

"Credible supporting evidence" of a non-combat stressor may be 
obtained from service records or other sources.  Moreau v. Brown, 
9 Vet. App. 389 (1996). However, the Court has held that the 
regulatory requirement for "credible supporting evidence" means 
that "the veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The Board observes that the appellant did not engage in combat 
with the enemy. His service personnel records do not show that he 
received any citations or awards for participation in combat with 
the enemy, and he does not contend that he served in combat.  See 
38 C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable.  

Analysis 

The appellant has appealed the denial of service connection for 
PTSD.  The appellant asserts that he has PTSD attributable to 
service and that his stressors include the death of his best 
friend.  After review of the record, the Board finds against the 
claim.  
 
In this regard, VA treatment records reflect a 2003 assessment of 
PTSD.  In a June 2006 mental health note, the VA examiner opined 
that the appellant did not suffer from PTSD but learned a great 
deal about the syndrome during his time at the VA where it was so 
widely discussed.  In February 2007, the VA examiner noted that 
the appellant related being hit by a car about 10 years ago.  The 
examiner stated that it was clear that the appellant was seeking 
some sort of designation as suffering from PTSD as he hinted so 
strongly about remembering his accident.  The examiner related 
that this may in fact be the correct diagnosis but he did not 
think so as the appellant does not really give an account of re-
experiencing, hypervigilance, or anxiety that is convincing.  

PTSD with depression was assessed in May 2007.  PTSD was assessed 
in August 2007, January 2008, February 2009, and February 2010.  
A July 2010 examination revealed a diagnosis of MDD, recurrent, 
severe, without psychosis and PTSD.  

Via various statements the appellant has reported that in July 
1975 his best friend and another soldier were involved in a motor 
vehicle accident.  The best friend died as a result and the other 
soldier was seriously injured.  When the incident occurred, the 
appellant stated that he was stationed in Frankfurt, Germany and 
upon hearing of the news; he took an overdose of pills and was 
hospitalized because of the incident.

Based on the evidence of record, the Board finds that there is 
insufficient evidence to meet the criteria for establishing 
service connection for PTSD.  Although the appellant has been 
given a diagnosis of PTSD, there is no independent corroboration 
of his claimed stressor.  

In August 2006, the RO made a formal finding that the information 
received from the appellant was insufficient to forward to the 
service department for verification of the claimed stressor.  
However, the appellant submitted more information thereafter.  
Particularly in April 2006, the appellant stated that while in 
service he was supposed to go into town with "Lil Dog" and 
"Boston."  However, he decided not to go but found out that 
they were hit by a truck on the way back from town.  Lil Dog was 
seriously injured and Boston was killed.  He expressed that when 
he found out he tried to commit suicide but he was awakened in a 
psychiatric ward.  He related that he spent a month in the 
hospital psychiatric ward.  

In July 2006, he related that the incident took place in July 
1975 while stationed in Frankfurt, Germany.  He expressed that he 
was so devastated that he tried to commit suicide but when he 
awakened he was at the 97th General Hospital in Frankfurt, 
Germany.  

In light of the new information, this case was remanded by the 
Board in July 2008 for further development.  The RO was 
instructed to submit a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for any information 
pertaining to a motor vehicle accident in the appellant's unit in 
July 1975 and to request any clinical records regarding an 
attempted suicide by the appellant following the alleged accident 
in July 1975.  A request for clinical records for the 97th 
General Hospital in Frankfurt, Germany in July 1975 was submitted 
in November 2008.  No records were located. 

This case was again remanded by the Board in October 2009.  The 
RO was instructed to contact JSSRC to attempt to verify if two 
soldiers from the appellant's unit were involved in a fatal 
accident in July 1975.  After a search was conducted, it was 
reported that the US Army Accident Reports covering the period 
from May 1, 1975 to July 3, 1975 were researched and that they 
were unable to document the appellant's stated stressor.  It was 
noted that to conduct further research on the appellant's behalf, 
more information was needed to include the most specific date 
possible and a detailed description of the accident.  The 
appellant was sent notification in April 2010 that more 
information was needed to confirm his stressor.  He has not yet 
responded to the correspondence. 

On these facts, the Board must conclude that there is no verified 
or verifiable stressor to support the claim, and that the record 
does not present a basis for VA to make additional attempts to 
independently corroborate the reported stressor. 
Although the RO has made repeated requests for more specific 
information from the appellant, he has not provided VA with 
sufficient information to conduct a meaningful search.  The 
information provided by the appellant has been insufficient to 
allow for verification by the service department.  As such, his 
claimed stressor has not been verified.  Therefore, having 
considered all procurable and assembled data, the Board concludes 
that the criteria for service connection for PTSD are not met.  

Furthermore, the Board notes that the appellant has been 
inconsistent in the reporting of the in- service event.  Although 
on appeal he has indicated that he had been told of the injury 
and death, in July 2003 and September 2003 he reported to the 
examiners that he had witnessed the accident.  We also note that 
he has reported being hospitalized for a month after the 
accident.  However, according to his statements the accident 
occurred in July 1975.  Personnel records show that he was en 
route back the United States on July 3, 1975 and he was 
discharged from service July 9, 1975.  When reviewing the 
personnel records, we note that it is impossible for the events 
to have transpired the way that the appellant has reported them.  

Under these circumstances, the Board must conclude that the 
appellant has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must be 
denied.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Lastly, the Board notes that the record in this case reflects 
that the appellant has been diagnosed with psychiatric 
disabilities other than PTSD, including major depressive 
disorder.  However, neither the pleadings nor the facts raise a 
claim for service connection based on these diagnoses.  The 
appellant and his representative have consistently claimed that 
he has PTSD due to service.  The evidence shows that the 
appellant has experienced other traumatic events throughout his 
life but the evidence shows that he relates only his PTSD, and 
not any of his other psychiatric disabilities, to service.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (where a claim for 
service connection identifies PTSD without more, the claim is not 
necessarily limited to that diagnosis, but must be considered a 
claim for any mental disability based on analysis of the 
description of the claim, the symptoms the claimant describes, 
and the evidence of record).  As such, any sub-issues regarding 
psychiatric disabilities other than PTSD are not on appeal in 
this case.  Id. at 6 (2009) (Board erred when it failed to weigh 
and assess the nature of the Veteran's current condition when 
determining the breadth of the claim before it).


ORDER

Service connection for PTSD is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


